Citation Nr: 9903036	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  98-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1969 to January 
1971, with foreign service in Vietnam from March 1970 to May 
1971. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
claim for service connection for post traumatic stress 
disorder (PTSD).


REMAND

Received in May 1997 was a decision by an Administrative Law 
Judge dated in December 1996, which shows the veteran was 
awarded disability benefits from Social Security 
Administration (SSA) based on evidence of severe impairments 
which were listed as PTSD, mental retardation, depression, 
substance abuse, back pain, and knee pain.  Medical reports 
relating to treatment for PTSD were cited in the decision, 
which also reported that the veteran had begun to experience 
symptoms of PTSD in the form of nightmares, while still in 
Vietnam.  The latter assertion was attributed to evidence 
which has not been associated with the claims folder.  The 
United States Court of Veterans Appeals (Court) has ruled 
that the VA has the obligation to obtain decisions by the 
Social Security Administration together with the medical 
reports relied upon to make the decision.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Inasmuch as the medical 
reports referenced by the SSA decision have not been 
associated with the claims folder, the Board finds it 
necessary to obtain the cited evidence.  

Further, the veteran has cited a number of stressors which he 
believed caused the PTSD.  The RO has declined to obtain 
verification of the stressors from the appropriate agency 
indicating that the veteran has not provided enough 
specificity to corroborate the stressors.  The question of 
whether the stressors may be corroborated is a matter to be 
determined by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  

Under the circumstances of this case, additional development 
of the evidence is required and the case is REMANDED for the 
following actions:

1.  The RO should contact the Social 
Security Administration and obtain 
photocopies of the records which that 
agency relied upon in December 1996 to 
award benefits.  

2.  The RO should request a comprehensive 
statement from the veteran which contains 
as much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressors during service, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including their full names, ranks, units 
of assignment, or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

3.   The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors to include a copy of a 
current stressor statement, if submitted.  
This information should then be sent to 
the U.S. Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150 
together with a copy of the veterans 
service personnel records, for 
verification of the veteran's putative 
stressors.  

4.  Following the completion of the above 
requested action, and any other 
development indicated, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 3 -


